Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  January 8, 2008                                                                                       Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
  135101                                                                                              Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v        	                                                       SC: 135101
                                                                   COA: 270420
                                                                   Oakland CC: 2005-206038-FC
  MICHAEL LEE DARBY,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the October 4, 2007
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          January 8, 2008                     _________________________________________
           d1217                                                              Clerk